
	

115 SRES 534 ATS: Supporting the goals and ideals of “National Travel and Tourism Week” and honoring the valuable contributions of travel and tourism to the United States.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 534
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2018
			Mr. Heller (for himself, Ms. Klobuchar, and Mr. Blunt) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the goals and ideals of National Travel and Tourism Week and honoring the valuable
			 contributions of travel and tourism to the United States.
	
	
 Whereas National Travel and Tourism Week was established in 1983 through the enactment of the Joint Resolution entitled Joint Resolution to designate the week beginning May 27, 1984, as National Tourism Week (Public Law 98–178; 97 Stat. 1126), on November 29, 1983, which recognized the value of travel and tourism;
 Whereas National Travel and Tourism Week is celebrated across the United States from May 6 through May 12, 2018;
 Whereas more than 500 celebrations throughout the United States are scheduled in honor of National Travel and Tourism Week;
 Whereas 1 out of every 9 jobs in the United States depends on travel and tourism; Whereas the travel and tourism industry supports 15,600,000 jobs in the United States;
 Whereas the travel and tourism industry employs individuals in all 50 States, the District of Columbia, and all the territories of the United States;
 Whereas international travel to the United States— (1)is the single largest service export industry in the United States; and
 (2)generates a trade surplus balance of approximately $84,000,000,000; Whereas the travel and tourism industry have worked to streamline the visa process and make the United States welcoming to visitors from other countries;
 Whereas travel and tourism provide significant economic benefits to the United States by generating nearly $2,400,000,000,000 in annual economic output;
 Whereas leisure travel allows individuals to experience the rich cultural heritage and educational opportunities of the United States and communities in the United States; and
 Whereas the immense value of travel and tourism cannot be overstated: Now, therefore, be it
		
	
 That the Senate— (1)supports the goals and ideals of National Travel and Tourism Week;
 (2)commends the travel and tourism industry for important contributions to the United States; and (3)commends the employees of the travel and tourism industry for important contributions to the United States.
			
